DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 5/4/21 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious each second copropagating waveguide having a second periodically modulated width, the second grating positioned so that a phase offset is present between the first periodically modulated width of the first copropagating waveguides and the second periodically modulated width of the second copropagating waveguides, the grating spaced distance and phase offset selected so that light diffracted out of the first copropagating waveguides and the second copropagating waveguides in the first direction interferes constructively to form the first light beam and light diffracted out of the first copropagating waveguides and the second copropagating waveguides in the second direction interferes in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious at least one second grating having a plurality of second copropagating waveguides positioned a grating spaced distance from the first grating, each second copropagating waveguide having a second periodically modulated width, the second grating positioned so that a phase offset is present between the first periodically modulated width of the first copropagating waveguides and the second periodically modulated width of the second copropagating waveguides, the grating spaced distance and the phase offset being selected so that light diffracted in a first direction from the first copropagating waveguides and the second copropagating waveguides interferes constructively to form a first light beam and light diffracted in a second direction from the first copropagating waveguides and the second copropagating waveguides interferes destructively in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious depositing a second layer of core material over the second layer of cladding material; and forming a second grating having a plurality of copropagating second waveguides from the second layer of core material, each second waveguide of the plurality of copropagating second waveguides having a second periodic modulation of a width of the second waveguide, the formed second grating positioned to create a select phase offset between the first periodic modulations of the width of the first waveguides and the second periodic modulations of the width of the second waveguides in combination with the rest of claim 15.
It is noted that claim 15 is allowable because the unique combination of each and every specific element stated in the claim.
Among the most similar art is Puckett et al. (US 11215760; however, it is noted that this art is not “to another”) which teaches a single layer of copropagating waveguides and no phase offset.  Another reference is Shi et al. (US 20180059328) which teaches grating waveguides having meandering-type side walls (see cover).  None of the prior art teaches or renders as obvious the 1st and 2nd copropagating waveguides in a phase offset relationship and the respective constructive/destructive interference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874